Citation Nr: 1034447	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-20 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W.W.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to March 1946. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement to 
service connection for bilateral sensorineural hearing loss.  A 
timely appeal was noted with respect to that decision.

In May 2010, the Board remanded this issue to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.

A hearing on this matter was held before the undersigned Veterans 
Law Judge sitting at the RO on July 20, 2010.  A copy of the 
hearing transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

A preponderance of the evidence shows that bilateral 
sensorineural hearing loss first manifested years after the 
Veteran's service and is not related to his service.







CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2006, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim for 
service connection; information and evidence that VA would seek 
to provide; and information and evidence that the Veteran was 
expected to provide.  In a June 2007 statement of the case, the 
Veteran was notified of the way initial disability ratings and 
effective dates are established. 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured.  The Veteran has been medically evaluated in conjunction 
with his claim.  

A July 2009 computer-generated Social Security Administration 
(SSA) inquiry indicates that the Veteran is receiving payment 
from SSA.  However, there is no entry under the "disability 
onset" date and the date of initial entitlement is October 1989, 
when the Veteran reached the age of 65.  VA is therefore not 
required to request any records from SSA, as there is no 
indication that SSA possesses any records relevant to the current 
claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  
The Board is therefore satisfied that the duties to notify and 
assist have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection will also be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within one year after discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

At the outset, the Board has considered whether presumptive 
service connection for sensorineural hearing loss is warranted in 
the instant case.  Although the Veteran has received a diagnosis 
of sensorineural hearing loss, the evidence of record fails to 
establish any clinical manifestations of sensorineural hearing 
loss within one year of service.  See 38 C.F.R. §§ 3.307, 3.309.  
Thus, the criteria for presumptive service connection have not 
been satisfied.   

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the Board 
notes that 38 C.F.R. § 3.385 defines when impaired hearing will 
be considered a "disability" for the purposes of applying the 
laws administered by VA.  That section states that hearing loss 
will be considered a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.   

In the present case, VA examinations dated in March 2008 and 
September 2009 revealed findings indicative of bilateral 
sensorineural hearing loss under 38 C.F.R.    § 3.385.  
Therefore, the first element of this service connection claim is 
satisfied.  In addition, the Veteran's service treatment records 
show that he was exposed to the noise of exploding ordnance in 
June 1944, when he was injured during a demonstration.  The 
Veteran has also given credible testimony of having experienced 
acoustic trauma in service.  Thus, exposure to acoustic trauma is 
conceded based on the time, place and circumstances of the 
Veteran's service.  38 U.S.C.A. § 1154(a).  However, as will be 
discussed below, the remaining criteria necessary to establish 
service connection have not been met.

The Veteran's February 1943 induction examination has been 
reviewed.  Although no audiometric examination was conducted, 
whispered voice testing showed normal hearing bilaterally.  The 
Veteran's service treatment records are absent any complaints or 
treatment referable to hearing loss.  Whispered voice testing 
conducted upon service discharge in March 1946 was also normal.

Although the service treatment records do not show that a hearing 
disability was incurred during active duty, this does not in 
itself preclude a grant of service connection.  Indeed, service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not lead 
to the conclusion that any current hearing loss is causally 
related to active service, for the reasons discussed below.   

The Veteran has not asserted, and indeed the record does not 
reflect, that his hearing loss had its onset during service.  The 
Veteran has indicated that his hearing loss first became 
noticeable after service.  During his September 2009 VA 
examination, he reported onset during the 1950s, whereas during 
his March 2008 examination he claimed onset in his "30s or 
40s."  
The earliest evidence of a hearing disability is dated in October 
1996, when the Veteran requested assistance from a Member of 
Congress in obtaining hearing aids.  He stated that his hearing 
was "getting worse," but did not indicate the date of onset of 
hearing loss or whether it was related to his service.  A January 
1997 letter from the Veteran's Congressional representative to 
the Newark RO indicates that the Veteran was alleging acoustic 
trauma in service.  

Post-service medical evidence includes clinical evaluation of the 
Veteran's hearing loss at the Philadelphia VA Medical Center 
(VAMC).  The Veteran received a VA examination at that facility 
in March 2008.  The examiner noted that the Veteran was "very 
confused and a very poor historian as far as giving a case 
history."  He believed that his hearing loss began "when he was 
maybe 30 or maybe 40."  The Veteran claimed to have noticed 
tinnitus while in active service which had since resolved.  He 
did not indicate that he noticed hearing loss while in active 
service.  

The examiner noted the Veteran's whispered voice test was 
"within normal limits" at service discharge.  There was no 
evidence of hearing loss in his service records or within one 
year of his discharge from active service.  There was no clinical 
evidence of onset of hearing loss, and the Veteran could not say 
with any certainty when he first noticed hearing loss.  Thus, the 
examiner found that she could not resolve the issue "without 
resorting to mere speculation."  

On VA examination in September 2009, a normal whispered voice 
test at service discharge was noted; however, the examiner 
pointed out that such tests are not sensitive at high 
frequencies.  The Veteran believed that the onset of his hearing 
loss was "in the 1950s" and that it had progressively worsened 
over the years.  The examiner found that the Veteran's hearing 
loss "is not ... a result of noise exposure while in the military, 
since ... onset of the hearing loss was in the mid 1950s, many 
years after he left the service."  

During a June 2010 hearing, the Veteran testified to acoustic 
trauma in service, but did not indicate when he first noticed a 
hearing loss.  His daughter testified as to the Veteran's obvious 
difficulties in hearing, and said that the Veteran had had to 
have face to face conversations with elevated voice for 15 to 20 
years.  

In light of the evidence, the Board finds that entitlement to 
service connection for bilateral sensorineural hearing loss is 
not warranted.  The Veteran currently has a bilateral hearing 
loss disability pursuant to 38 C.F.R. § 3.385 and exposure to 
acoustic trauma in service has been conceded.  There is no 
evidence of treatment for, or complaints of, hearing loss in 
service, and whispered voice testing conducted upon service 
discharge was normal.  

No competent evidence has been submitted that relates the 
Veteran's current disabilities to his service.  During his March 
2008 VA examination, the examiner found that the Veteran was a 
"very poor historian" as far as his history; thus, in the 
absence of credible evidence of date of onset, the examiner could 
not come to a conclusion as to the etiology of the Veteran's 
hearing loss without resort to mere speculation.  As the U.S. 
Court of Appeals for the Federal Circuit stated in Fagan v. 
Shinseki, 573 F.3d 1282, 1289 (Fed.Cir.2009), an "examiner's 
statement, which recites the inability to come to an opinion, 
provides neither positive nor negative support for service 
connection.  Therefore, it is not pertinent evidence, one way or 
the other."  The Board finds that the March 2008 examination 
report is of little probative value here.  

The September 2009 VA examiner found that the Veteran's hearing 
loss did not have its onset during service because the Veteran's 
hearing was within normal limits at service discharge, and 
because the Veteran stated that he did not notice a hearing loss 
until the mid 1950s, many years after his discharge from active 
duty.  The examiner is competent to render such an opinion, which 
is reasonably based on a review of the claims folder and an 
examination of the Veteran.  

The Board is mindful of the finding in Hensley v. Brown, 5 Vet. 
App. 155 (1993), in which the United States Court of Appeals for 
Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service.  However, as previously noted, there is 
no evidence of in- service treatment or complaints relating to 
hearing loss, and whispered voice testing conducted upon service 
discharge was normal.  The Veteran has stated that he did not 
notice a hearing loss until at least the 1950s, years after his 
discharge from active service, and there is no clinical evidence 
of hearing loss for many years after that.  

At no point during the appeal has the Veteran alleged a 
continuity of symptomatology from service discharge.  His 
daughter testified that the Veteran's hearing loss was noticeable 
to others approximately 15 to 20 years ago.  Lay persons can 
provide an account of observable symptoms, such as in this case 
the Veteran's observations when he first noticed having problems 
with his hearing.  See Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  The Veteran's daughter is also competent to testify 
as to when the Veteran first began to demonstrate obvious 
difficulties in hearing.  However, lay assertions regarding 
medical matters such as an opinion whether a disability is 
related to an injury or disease in service has no probative value 
because lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the Veterans Law Judge 
noted the element of the claim that was lacking to substantiate 
the claim for benefits.  In addition, he sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  It was suggested that any evidence 
tending to show that hearing loss was related to active duty 
would be helpful in establishing the claim.  Moreover, neither 
the Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2); they have not identified any 
prejudice in the conduct of the RO/Board hearing.  

The Board is charged with weighing the positive and negative 
evidence; resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, the medical opinions and 
the lay evidence presented by the Veteran and his daughter, the 
Board finds that the negative evidence is more persuasive and of 
greater probative value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's hearing loss is causally related to 
active service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


